37 F.3d 1502NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Donald J. KRALEMANN;  Nicholas Pappageorge;  Edna G. Goetz;Pete Wilhite;  Gary Maufus, on behalf ofthemselves and all others similarlysituated, Plaintiffs-Appellants,v.POLICE RETIREMENT SYSTEM OF THE CITY OF ST. LOUIS;  City ofSt. Louis, Defendants-Appellees.
No. 94-1115.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 15, 1994.Filed:  Oct. 20, 1994.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
This is a class action on behalf of some two hundred disability retirees of the Police Retirement System of the City of St. Louis.  Plaintiffs allege that certain Missouri statutes violate plaintiffs' equal protection and due process rights by providing more favorable benefit features to police officers who retire after a specified number of years in service than to the class of disability retirees.  Though police officers eligible for both benefits packages invariably elect to receive disability benefits, plaintiffs seek to invalidate what they view as unfavorable features of the disability benefits package-no lump sum return of pension contributions, no cost of living adjustments, and restrictions on retiree outside earnings-while retaining favorable features such as tax free benefits.


2
After a trial, the district court1 held that the Missouri statutes in question do not violate plaintiffs' equal protection and due process rights and dismissed their claims with prejudice.  After careful review of the record and the arguments and authorities presented by counsel on appeal, we affirm for the reasons stated in the district court's Memorandum and Order dated November 22, 1993.



1
 The HONORABLE JEAN C. HAMILTON, United States District Judge for the Eastern District of Missouri